Per Curiam.

— The respondent moved to dismiss the appeal herein on the ground that the appellant had not filed his brief, and that the time therefor has long since elapsed, more than two years having expired since said appeal was taken. The brief was served and filed within a few days after the motion was made, and the appellant resists the motion on the ground that the time for filing said brief was extended by an oral stipulation between the parties until such time as they should notify him that the same was at an end, and he submits an affidavit to that effect.
We will not recognize oral stipulations of counsel made out of court as binding, but as there are extenuating circumstances in this matter, and as the long time which has elapsed without any move on the part of the respondent would of itself indicate that there had been some understanding or at least an acquiescence in the delay on his part, we will not grant the motion at this time; and upon the condition that the appellant shall pay to respondent the sum of twenty-five dollars within ten days from this time the motion will be denied, otherwise it will be granted at the end of said time.